Citation Nr: 1204004	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a temporary total disability rating based on treatment requiring convalescence for 30 days or more for a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO determined that the Veteran was not entitled to a temporary total disability rating based on treatment requiring convalescence for 30 days or more for service-connected status-post left knee meniscectomy with mild degenerative joint disease associated with anterior cruciate ligament (ACL) tear, status-post failed reconstruction and medial meniscal tear, status-post arthroscopy with partial medial meniscectomy of the right knee ("left knee disability").

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran specifically contended in statements on a May 2007 VA Form 21-4138 that he had been unemployed since November 1, 2006, due to his service-connected left knee disability.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to a temporary total disability rating based on treatment requiring convalescence for 30 days or more for a service-connected left knee disability can be adjudicated.

The Veteran contends that his service-connected left knee disability caused him to fall off of the roof of his trailer and required surgery on his left knee at a VA Medical Center in May 2007.  He also contends that, following this May 2007 left knee surgery, he was required to convalesce for more than 30 days.  A review of the Veteran's claims file shows that service connection currently is in effect for status-post left knee meniscectomy with mild degenerative joint disease associated with ACL tear, status-post failed reconstruction and medial meniscal tear, status-post arthroscopy with partial medial meniscectomy of the right knee.  The Veteran fell off of the roof of his trailer in October 2006 and experienced severe pain in his left knee.  In March 2007, a VA examiner concluded that the Veteran had a possible left knee medial meniscectomy injury and scheduled the Veteran for surgery on his left knee at a VA Medical Center which occurred on May 15, 2007.  The surgical records indicate that the Veteran had left knee arthroscopy and possible removal of a loose body.  The pre-operative diagnosis was left knee internal derangement. 

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  To date, the Veteran has not been provided with a VA examination to determine whether his service-connected left knee disability contributed to or caused his fall in October 2006 and whether this fall resulted in his subsequent surgery and 30 or more days of convalescence.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination which addresses the contended etiological relationship between the Veteran's surgery and his service-connected left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine whether the left knee arthroscopy in May 2007 was related to his service-connected status-post left knee meniscectomy with mild degenerative joint disease associated with ACL tear, status-post failed reconstruction and medial meniscal tear, status-post arthroscopy with partial medial meniscectomy of the right knee ("left knee disability").  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner is asked to obtain a complete medical history of left knee problems from the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability contributed to or caused him to fall in October 2006.  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) his left knee internal derangement such that the May 15, 2007, surgery was required and whether this surgery was related to his service-connected left knee disability.  The examiner further should opine whether, following left knee arthroscopy at a VA Medical Center on May 15, 2007, the Veteran required convalescence for 30 days or more.  A complete rationale must be provided for any opinions expressed.

2.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

